Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assessment from $525,000 to $350,000 for the year 1933. Final order modified by providing that the assessment be fixed at the sum of $446,000, and as so modified, unanimously affirmed, without costs. Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assessment from $475,000 to $350,000 for the year 1934. Final order modified by providing that the assessment be fixed at the sum of $365,000, and as so modified, unanimously affirmed, without costs. Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assessment from $450,000 to $275,000 for the year 1935. Final order modified by providing that the assessment be fixed at the sum of $325,000, and as so modified, unanimously affirmed, without costs. Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assessment from $425,000 to $225,000 for the year 1936. Final order modified by providing that the assessment be fixed at the sum of $325,000, and as so modified, unanimously affirmed, without costs. Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assessment from $420,000 to $225,000 for the year 1937. Final order modified by providing that the assessment be fixed at the sum of $306,000, and as so modified, unanimously affirmed, without costs. In arriving at their estimates, the real estate experts for the relator insufficiently considered, in our opinion, the basic square foot rentals which had been actually procured. The estimated rentals of the relator’s experts, after deductions for vacancies and losses, approximated those which were actually received, although the actual rents were obtained from but approximately half of the available office space. The remaining half of the space was less desirable, but its value was substantial rather than nominal. Consideration must also be given to income other than rent derived from the building. With these factors in mind, the scale of prevalent office space rentals, the superior accommodations offered professional tenants of this building, as well as its disadvantages, its sound condition, date and cost of construction and after consideration of all other elements affecting value, the foregoing modifications conform, in our opinion, to the fair valuation of the premises for the corresponding years. In each case findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ. Settle orders on notice.